Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a 3C device (Spec. [046]);  charging compartment 11 is not shown in Fig 7 (Spec. [0048)]; 
 charging electrode 5 contacts charging assembly 2 not shown in Fig. 10 (Spec. [0052]); 
charging electrode 5 has a contact portion 50 passes through a hole 100 not shown in Fig 9 (Spec. [0052]); 
two charging electrodes 5 are not shown in Figs 5, 8, 9 and 10 (Spec. [0053]); 
each of charging electrode 5 includes a first connection portion 51 and a bent portion 52 is not shown in Fig 5 (Spec. [0054])
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 12 is objected to because of the following informalities:  the word “claims 1” should be changed to --claim 1--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dowd US 2016/00566648.
Regarding claim 1, Dowd teaches a multifunctional stylus (a stylus 54, ¶26, Figs 3-6), comprising: a main structure (a circumferentially extending support face 36, ¶24), an accommodating cavity (a well 42, ¶24) being disposed in the main structure (36), a first end of the main structure (36) having a charging compartment (inner shell 56 and bottom shell 44, ¶25) recessed inwards (the stylus 54 is shown being in a charging relationship with a base assembly 22, ¶28);
a charging electrode (a charging contact 52, ¶26) being disposed in the charging compartment (56, ¶26); 
a charging assembly (a base assembly 22 has a charge circuit 50, Fig 4, ¶25)  located in the accommodating cavity (the well 42, Fig 4, ¶25);
the charging assembly (22) being in electrical contact with the charging electrode (the charging contact 52, ¶26) to provide electrical energy for the charging electrode (The charging contacts 52 are spring-loaded pogo pins, which facilitate communication of the electrical charge signal when depressed. Although three charging contacts 52 are illustrated, any suitable number of charging contacts may be utilized in various implementations of the present invention. ¶25); and 
a stylus tip (the stylus 54 has a writing tip, ¶21) fixedly connected to a second end of the main structure (36, Fig 8A).

    PNG
    media_image1.png
    480
    337
    media_image1.png
    Greyscale

Regarding claim 2, Dowd teaches the multifunctional stylus of claim 1, wherein the charging electrode has a contact portion passing through a via hole on a sidewall of the main structure to enter the charging compartment. (With reference now to FIGS. 5A and 5B, the charging contacts 52 protrude through into the receptacle 42 of the inner shell 56 of the base assembly 22. See ¶26).
Regarding claim 5, Dowd teaches the multifunctional stylus of claim 1, further comprising a magnetic member fixed in the main structure, the magnetic member (42, ¶24, Fig 4) being configured to attract and fix an electronic device located in the charging compartment. (Dowd teaches ferromagnetic charging terminals coupled to a rechargeable power source, such as a rechargeable battery. In one aspect, the case can include a charger body portion (also referred to herein as a “base assembly”) having a magnetic element operable to magnetically secure the charger body portion relative to the charging block of the stylus. See ¶21).
Regarding claim 6, Dowd teaches the multifunctional stylus of claim 5, wherein the accommodating cavity (the well 42) and the charging compartment (the inner shell 56 and bottom shell 44) are separated by a partition (a block 64, ¶26, Fig 8A), and the magnetic member is fixed to the partition (the charging block 64 of the stylus 54 can be magnetically attached to the charging receptacle 42 by virtue of magnetic forces induced by the one or more magnets housed within the bottom shell 44. See ¶26).
Regarding claim 7, Dowd teaches the multifunctional stylus of claim 1, wherein the main structure has at least one fixing hole, and an attraction member is disposed in each of the at least one fixing hole to attract and fix the multifunctional stylus to an object in contact with the multifunctional stylus. (¶24, 7 last lines, Fig 3).
Regarding claim 8, Dowd teaches the multifunctional stylus of claim 1, wherein the charging assembly comprises a rechargeable battery (¶19), a motherboard (a circuitry 50 in electrical communication with a logic board, ¶25, Fig 4) connected to the rechargeable battery, and a charging interface (a USB interface 58, ¶25) connected to the motherboard (50), the charging interface (58) being exposed outside the multifunctional stylus.
Regarding claim 9, Dowd teaches the multifunctional stylus of claim 8, wherein the charging interface (58, Fig 4) is fixed to the main structure (the inner shell 56 and bottom shell 44, Fig 4). 
Regarding claim 10, Dowd teaches the multifunctional stylus of claim 1, further comprising an end cover (a cap end 32, Fig 3) detachably connected to the first end and configured to cover the charging compartment (the inner shell 56 and bottom shell 44,   Fig 4).
Regarding claim 11, Dowd teaches the multifunctional stylus of claim 1, further comprising a casing (a cap 24, Fig 3) sleeved outside the main structure (the inner shell 56 and bottom shell 44, Fig 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowd as applied to claim 1 above and further in view of Chen US 2015/0049065.
Regarding claim 12, Dowd does not teach a touch device comprising a Bluetooth earphone and the multifunctional stylus the Bluetooth earphone being located in the charging compartment of the multifunctional stylus.
	Chen teaches a wireless multi-function pen 20 for use with a touch sensitive display panel 12,  the touch sensitive display panel 12 includes the pen 20, a Bluetooth earphone 22, the wireless pen 20 and a Bluetooth earphone 22 are inherently having a charger. ¶15, ¶18 and Figs 1-2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to modify the touch sensitive display panel 12 includes the pen 20, a Bluetooth earphone 22, the wireless pen 20 and a Bluetooth earphone 22 are inherently having a charger disclosed by Chen for the system of Dowd. The motivation for doing so would provide the touch pen with additional functions so as to enhance product competitiveness. Chen ¶3.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowd and Chen as applied to claim 12 above, and further in view of Scandurra US 2015/0256010.
Regarding claim 13, Dowd and Chen do not teach a charging contact of the Bluetooth earphone is located on an outer lateral surface or an end surface of the Bluetooth earphone.
	Scandurra teaches a method theoretically works even if the left and right Bluetooth earphones are untethered, that is, if each earphone has a separate circuit board and a separate battery. In this embodiment, the portable device has a total of eight magnet-pads. In addition to the ones used for switching, there are four magnet-pads: (i) two of them (for instance elements 21 and 23 of FIG. 7) are used for battery charging. Scandurra ¶24 and Fig 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to modify two pads of two Bluetooth earphones are used for battery charging disclosed by Scandurra for the system of Dowd. The motivation for doing so would provide mating magnets come into contact the device is mechanically secured to the docking assembly and transfer of electrical charge without wiring connection. Abstract Scandurra.
Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowd and Chen as applied to claims 12 and 13 above, and further in view of Edwards US 2011/0215914.
Regarding claims 14 and 16, Dowd and Chen do not teach the touch device comprises two Bluetooth earphones, the two Bluetooth earphones being in contact along a length direction of the multifunctional stylus.
	Edwards teaches the touch device including two wireless Bluetooth earphones and a stylus 32. Edwards ¶36, ¶38 and Fig 2. It would have been an obvious design choice to make Edward’s wireless Bluetooth earphones and the pen integrated in the touch device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to modify the touch device including two wireless Bluetooth earphones and a stylus disclosed by Edwards for the system of Dowd. The motivation for doing so would provide an improved apparatus for interacting with a software application via a touch-sensitive surface divided into regions associated with respective functions. Edwards ¶18.

Allowable Subject Matter
Claims 3-4, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: April 27, 2022